Defendants-appellants, Libbey-Owens-Ford Company and Pilkington Holdings, Inc., have filed with this court a motion to reconsider our September 14, 1994 decision (reported at 70 Ohio St.3d 271, 638 N.E.2d 572) in the above-captioned matter.
After consideration of appellants’ motion, we will treat it as a motion for clarification and grant same to the extent that the first sentence of the third full paragraph appearing at page 277, 638 N.E.2d at 576, should read as follows:
“We are likewise unpersuaded by the argument that LOF was a third-party beneficiary of the contract executed by TRINOVA and Pilkington.”
Moyer, C.J., Douglas, F.E. Sweeney and Pfeifer, JJ., concur.
A.W. Sweeney and Wright, JJ., dissent.
Resnick, J., not participating.